UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 15, 2011 ECO Building Products, Inc. (Exact Name of Registrant as Specified in its Charter) Colorado 000-53875 20-8677788 (State of Organization) (Commission File Number) (I.R.S. Employer Identification No.) 909 West Vista Way, Vista, CA 92083 (Address of Principal Executive Offices) (909) 519-5470 Registrants Telephone Number ECOBLU PRODUCTS, INC (Former Name or Address of Registrant) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Page 1 of 2 Section 5 – Corporate Governance and Management Item 5.03. Amendment to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective July 15, 2011, the Company has amended its Articles of Incorporation changing its name to ECO Building Products, Inc. No other changes were made. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits Exhibits 3.1Amended Articles of Incorporation Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECOBLU PRODUCTS, INC. Date: July 25, 2011 By: /s/Steve Conboy, President Name:Steve Conboy, President Title:President Principal Executive Officer and Principal Financial Officer Page 2 of 2
